Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00261-CV

                          In the Interest of A.A.V., Jr. and B.M.V., Children

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-PA-01521
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 28, 2016

AFFIRMED

           D.V. appeals the trial court’s judgment terminating her parental rights to her children,

A.A.V. and B.M.V. In a single issue, D.V. argues the evidence was legally and factually

insufficient to support the trial court’s finding that termination was in the children’s best interest.

We affirm.

                                            BACKGROUND

           D.V. gave birth to twins, A.A.V. and B.M.V. Because both children tested positive for

opiates at birth, hospital personnel contacted the Texas Department of Family and Protective

Services. The day after the children were born, a Department investigator talked to D.V. who

admitted that she had used heroin on a daily basis while she was pregnant with A.A.V. and B.M.V.

The Department filed a petition for protection of the children, for conservatorship, and for
                                                                                                          04-16-00261-CV


termination of the parent-child relationship. When A.A.V. and B.M.V. were discharged from the

hospital, they were placed in a foster home. A Department caseworker set up several meetings

with D.V., but D.V. failed to attend the meetings.

            Eight months after the Department’s petition was filed, a trial was held on the Department’s

termination request. D.V., the caseworker, the children’s alleged father, and the investigator

testified. After hearing the evidence, the trial court found, by clear and convincing evidence, that

D.V. (1) had knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endangered their physical or emotional well-being; (2) had engaged in conduct

or knowingly placed the children with persons who engaged in conduct which endangered the

children’s physical or emotional well-being; (3) had constructively abandoned the children; (4)

had used a controlled substance in a manner that endangered the health or safety of the children,

and had failed to complete a court-ordered substance abuse treatment program, or after completion

of a court-ordered substance abuse treatment program had continued to abuse a controlled

substance; and (5) had been the cause of the children being born addicted to alcohol or a controlled

substance. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D),(E),(N),(P),(R) (West Supp. 2016). The

trial court also found, by clear and convincing evidence, that termination of the parent-child

relationship was in the children’s best interest. D.V. appealed. 1

                                 APPLICABLE LAW AND STANDARDS OF REVIEW

            Termination of parental rights under section 161.001 of the Texas Family Code requires

proof by clear and convincing evidence that the parent committed one of the acts or omissions

listed in section 161.001(1)(A)-(T) and that termination is in the child’s best interest. Id.

§ 161.001(1),(2). Clear and convincing evidence means the measure or degree of proof that will



1
    The trial court also terminated the parental rights of the children’s alleged father, A.V. He did not appeal.

                                                             -2-
                                                                                        04-16-00261-CV


produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established. TEX. FAM. CODE ANN. § 101.007 (West 2014). Only one predicate finding

under section 161.001(1) is necessary to support a termination order when there is also a finding

that termination is in the child’s best interest. In the Interest of A.V., 113 S.W.3d 355, 362 (Tex.

2003).

         In reviewing the legal sufficiency of the evidence in a parental termination case, we

consider all of the evidence in the light most favorable to the finding to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that its finding was true. In

the Interest of J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). We must assume that the factfinder

resolved disputed facts in favor of its finding if a reasonable factfinder could do so. Id. If we

conclude that no reasonable factfinder could form a firm belief or conviction that the matter that

must be proven is true, then we must conclude the evidence is legally insufficient. Id.

         In a factual sufficiency review, we give due consideration to evidence that the factfinder

could reasonably have found to be clear and convincing. Id. We must consider whether disputed

evidence is such that a reasonable factfinder could not have resolved that evidence in favor of its

finding. Id. If, in light of the entire record, the disputed evidence that a reasonable factfinder could

not have credited in favor of the finding is so significant that a factfinder could not reasonably

have formed a firm belief or conviction, then the evidence is factually insufficient. Id.

                                       THE TRIAL EVIDENCE

         The following evidence was presented at trial.

Mother

         D.V. testified that when she was pregnant with A.A.V. and B.M.V. she had a heroin

problem. D.V. was aware that A.A.V. and B.M.V. were drug positive when she gave birth to them.

D.V. had not seen A.A.V. and B.M.V. since they were born. D.V. acknowledged that she never
                                                  -3-
                                                                                      04-16-00261-CV


tried to contact anyone at the Department to arrange a visit with her children. D.V. also

acknowledged that she was aware that she was required to complete services in this case. D.V.

said she did not complete any of her services because she was too focused on herself and on being

high. Additional reasons D.V. gave for not completing her services were a lack of transportation

and her absence from Texas while the case was pending. D.V. acknowledged that she initially lied

to the Department about the identity of the children’s father. D.V. believed that A.V. was the father

of A.A.V. and B.M.V.

       At the time of trial, D.V. was in jail and had been there for two months. D.V. had a pending

felony drug charge. While in jail, D.V. participated in Narcotics Anonymous and GED classes,

attended church services, and signed up for the MATCH program, which assists inmates in visiting

their children. D.V. said she is now trying to stay clean and to do what she has to do to be a good

mother. D.V. felt her drug problems were behind her.

       D.V. had three children with her ex-husband. The children live in Louisiana with their

father and D.V. is permitted to visit these children without restrictions. D.V. said it had been two

months since she had seen her other children. D.V. considered herself a good parent to these

children, and her activities with them were appropriate. D.V. acknowledged that she had not seen

A.A.V. and B.M.V. since they were born. D.V. knew A.A.V. and B.M.V. were in foster care and

admitted that she had not contacted the Department to try to see A.A.V. and B.M.V.

       D.V. also said that she plans to live with A.V.’s aunt after she is released from jail. D.V.

did not know if the aunt was married or what she did for a living, but she claimed that the aunt’s

home was appropriate for A.A.V. and B.M.V. According to D.V., she and the children would be

able to stay with A.V.’s aunt for a long time. D.V. believed that A.V. would live with them when

he is released from prison. A.V. was in prison for driving while intoxicated. D.V. admitted that

A.V. had had a problem with methamphetamines in the past. D.V. said she plans to work when
                                                -4-
                                                                                       04-16-00261-CV


she is released from jail, either as a housekeeper or a waitress. D.V. said the last time she was

employed was six years ago.

       Finally, D.V. testified that she spoke to the Department caseworker about her case on three

occasions. The caseworker did not provide D.V. with the names of any service providers in

Louisiana so she could complete her services there. But the caseworker did visit D.V. at the jail

and discussed her service plan with her. D.V. said she loved A.A.V. and B.M.V. and wanted them

back. D.V. wanted an opportunity to prove that she is different and that she has changed. D.V. said

she does not present a danger to her children.

Department Caseworker

       The Department caseworker testified that at the beginning of the case she had set up two

meetings with D.V. D.V. failed to attend either meeting. Had D.V. showed up for either of the

meetings, she would have been given a copy of her service plan. D.V. sent no correspondence to

the Department. The caseworker was unable to locate D.V. for many months. About six months

after the case was filed, D.V. finally called the caseworker. In a phone conversation, D.V. admitted

to the caseworker that she was living in Louisiana and had been doing drugs. D.V. never asked

how the children were doing or inquired about their medical needs. The caseworker’s concerns

about D.V. included her drug history, her lack of stability, her failure to visit the children, and her

failure to perform her services.

       As for the children, A.A.V. and B.M.V. were nine months old at the time of trial. They

have ongoing medical problems because they were born addicted to opiates. Both of the children

receive occupational and physical therapy.

       The caseworker explained that A.A.V. and B.M.V. were placed in a foster home when they

were discharged from the hospital after their birth. A.A.V. and B.M.V. were still in the same foster

home. A.A.V. and B.M.V. had bonded with their foster mother. The foster mother tended to the
                                                 -5-
                                                                                       04-16-00261-CV


children’s emotional needs, and made sure the children received all of the medical treatment and

therapy they required. The foster mother appeared to love A.A.V. and B.M.V. The Department’s

long term plan was for A.A.V. and B.M.V. to be adopted by their foster mother.

Alleged Father

       The children’s alleged father, A.V., testified that he is currently in prison because of a

driving while intoxicated conviction. A.V. said he has the possibility of being released on parole

in July 2016. Upon his release from prison, A.V. plans to live at a house owned by his parents.

A.V. saw A.A.V. and B.M.V. while they were still in the hospital. A.V. was arrested six months

after A.A.V. and B.M.V. were born and had been in prison ever since. A.V. knew the Department

had picked A.A.V. and B.M.V. up from the hospital, but he thought that they had been returned to

D.V. A.V. had never contacted D.V. to ask her about A.A.V. and B.M.V., nor had he contacted

the Department about them.

Department Investigator

       A Department investigator testified that he had met with D.V. immediately after the

children were born. At this meeting, D.V. admitted to daily use of heroin while she was pregnant

with A.A.V. and B.M.V. Initially, D.V. denied that A.V. was the father of the children, even though

one of the children was named after him. At one point, D.V. claimed the children were the product

of a sexual assault. D.V.’s ex-husband was the first person to inform the investigator that A.V.

might be the father of A.A.V. and B.M.V.

                                BEST INTEREST OF THE CHILDREN

       In evaluating a trial court’s best interest finding, courts may consider the factors articulated

in Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). The Holley factors include: (1) the

desires of the child; (2) the emotional and physical needs of the child now and in the future; (3)

the emotional and physical danger to the child now and in the future; (4) the parental abilities of
                                                 -6-
                                                                                       04-16-00261-CV


the individuals seeking custody; (5) the programs available to assist these individuals to promote

the best interest of the child; (6) the plans for the child by these individuals or by the agency

seeking custody; (7) the stability of the home or proposed placement; (8) the acts or omissions of

the parent which may indicate that the existing parent-child relationship is not a proper one; and

(9) any excuse for the acts or omissions of the parent. Id. In evaluating the Holley factors, we focus

on the best interest of the child, not the best interest of the parent. Dupree v. Texas Dept. of Prot.

and Regulatory Serv., 907 S.W.2d 81, 86 (Tex. App.—Dallas 1995, no writ).

        There is no requirement that evidence be presented as to each of the Holley factors. In the

Interest of C.H., 89 S.W.3d 17, 27 (Tex. 2002). “The absence of evidence about some of these

considerations would not preclude a factfinder from reasonably forming a strong conviction or

belief that termination is in the child’s best interest, particularly if the evidence were undisputed

that the parental relationship endangered the safety of the child.” Id. The same evidence proving

acts or omissions under section 161.001(1) of the Texas Family Code may be probative of the

child’s best interest. Id. at 28. In analyzing the best interest of the child, we may consider direct

and circumstantial evidence, subjective factors, and the totality of the evidence. In the Interest of

E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet. denied). In addition, a trier of fact

may measure a parent’s future conduct by her past conduct and determine whether termination of

parental rights is in the child’s best interest. Id.

        We now consider the evidence presented in this case in light of the above-referenced

factors. At the time of trial, A.A.V. and B.M.V. were only nine months old, far too young to

express their own desires. The children were living in a stable foster home, where they were safe

and their emotional and physical needs were being met. The Department’s long term plan was for

the foster mother to adopt A.A.V. and B.M.V.



                                                       -7-
                                                                                        04-16-00261-CV


        D.V. attempted to demonstrate that she could provide A.A.V. and B.M.V. a stable home.

D.V. testified that she planned for her and the children to live with A.V.’s aunt. D.V. anticipated

that A.V. would live with them as well. But D.V. had never visited the home where A.V.’s aunt

lived and did not even know what the aunt did for a living. Furthermore, A.V. testified that he was

planning to live elsewhere when he is released from prison.

        The evidence showed multiple serious omissions by D.V. First, while pregnant with

A.A.V. and B.M.V., D.V. used heroin on a daily basis. Second, after A.A.V. and B.M.V. were

placed in foster care, D.V. made no effort to visit the children or to inquire about their well-being.

D.V. completely abandoned the children. Third, D.V. did not perform any of the services on her

service plan. D.V. did not engage in any drug treatment, complete any parenting classes, attend an

appointment with a psychologist, or appear for individual counseling. One of D.V.’s reasons for

not completing her service plan was that she was too focused on herself and on being high.

Considering the evidence in the light most favorable to the trial court’s finding, the trial court could

have formed a firm belief or conviction that termination of D.V.’s parental rights was in the

children’s best interest.

        D.V. disputed some of the Department’s evidence. D.V. testified that she was a good

mother and that she felt her drug problems were now behind her. D.V. also claimed that she had

an appropriate relationship with her three other children and she was able to visit with them without

restrictions. Furthermore, D.V. indicated that transportation problems and her absence from the

state hindered her ability to visit A.A.V. and B.M.V. and her ability to complete her service plan.

Nevertheless, in light of the entire record, we cannot say that the disputed evidence that a

reasonable factfinder could not have credited in favor of its best interest finding was so significant

that the factfinder could not have formed a firm belief or conviction in the truth of its finding. See

Interest of A.B., 437 S.W.3d 498, 506 (Tex. 2014); see also J.F.C., 96 S.W.3d at 266.
                                                  -8-
                                                                                    04-16-00261-CV


       We conclude the evidence was legally and factually sufficient to support the trial court’s

finding that termination of D.V.’s parental rights was in A.A.V. and B.M.V.’s best interest.

                                          CONCLUSION

       The trial court’s judgment terminating D.V.’s parental rights is affirmed.

                                                 Karen Angelini, Justice




                                               -9-